 

Se 2:60 20485] GEsDUNBE SHAG. th filphO4B 44719 Rages -bQ4o\fh.ags 1 of 9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

 

SOUTHERN DIVISION se =
2
United States of America, Ted
Case No. 19-20185 eas
Plaintiff, ae
Honorable Terrence G. Berg mS
-Vs- La a
Violations: -
D-1 Ajamion Williams, 18 U.S.C. § 371
D-2 Jovonni Glover, 18 U.S.C. § 922G)
D-3 Lorenzo McCray, 18 U.S.C. § 922(g)
D-4 Hal Nelson, and 18 U.S.C. § 922(n)

D-5 Ryan Waddy,

Defendants.

FIRST SUPERSEDING INDICTMENT
The Grand Jury charges:
COUNT ONE
18 U.S.C. § 371 — Conspiracy to Receive and Possess Stolen Firearms

D-1 Ajamion Williams
D-2 Jovonni Glover
D-3 Lorenzo McCray
D-4 Hal Nelson
D-5 Ryan Waddy
Beginning on or around October 9, 2018 until on or around October 13, 2018,
in the Eastern District of Michigan, Southern Division, the defendants, AJAMION
WILLIAMS, JOVONNI GLOVER, LORENZO MCCRAY, HAL NELSON,

RYAN WADDY, and others known and unknown to the grand jury, knowingly and
 

S€ 2:C9se-A1S mi GRANBBEOEWNG. H1 Al~mOW02489 RagesD.2AgeiPage 2 of 9

intentionally conspired and agreed together and with each other to receive and
possess stolen firearms, which had been shipped and transported in interstate and
foreign commerce, knowing and having reasonable cause to believe the firearms
were stolen, in violation of Title 18, United States Code, Section 922(j).
Object of the Conspiracy

The object of the conspiracy was for the defendants to obtain, possess, and

sell firearms which had been obtained through theft.
Manner and Means

Among the means by which the defendants carried out the aforesaid
conspiracy were the following:

1. Defendants WILLIAMS, GLOVER, MCCRAY, NELSON, and
WADDY, along with co-conspirators known and unknown, worked
together to force entry into the Firearms Exchange Gun Range on
October 10, 2018, after hours.

2. Defendants WILLIAMS, GLOVER, MCCRAY, NELSON, and
WADDY, along with co-conspirators known and unknown, stole
firearms from the Firearms Exchange Gun Range.

3. Thereafter, defendants WILLIAMS, GLOVER, MCCRAY,

NELSON, and WADDY, along with co-conspirators known and

unknown, distributed the stolen firearms between themselves.
Se 2:49: 24185 GEIB OE: £4 FIRLOYBAAAL © RAGAIP BOBeid agg 3 Of 8

 
 

Overt Acts
In furtherance of the conspiracy and to effect the objects of the conspiracy,
the following overt acts, among others, were committed in the Eastern District of
Michigan:

1. Sometime prior to October 10, 2018, MCCRAY came into possession
of a stolen Hummer SUV, knowing or having reasonable cause to
believe it was stolen.

2. On or about October 10, 2018, MCCRAY provided the stolen Hummer
SUV to other members of the conspiracy, knowing and intending that
it be used to effect a break-in at the Firearms Exchange Gun Range on
Schoolcraft Road, in Livonia, Michigan. MCCRAY expected to be,
and was, compensated by other members of the conspiracy for
providing the stolen Hummer.

3. On or about October 10, 2018, in the early morning hours, WILLIAMS,
GLOVER, MCCRAY, NELSON, WADDY, and other co-conspirators
known and unknown, travelled to the Firearms Exchange in the
Hummer SUV and another vehicle, intending to break-in and steal

firearms.
Se 2:49c@-201RP LERIKMBBEBNO. 14 fied 0102499 HagdDAdgeibags 4 of 9

  

4, On or about October 10, 2018, in the early morning hours when the
business was closed, WILLIAMS, GLOVER, MCCRAY, NELSON,
WADDY, and other co-conspirators known and unknown, rammed the
Hummer SUV into the Firearms Exchange Gun Range building,
causing significant damage and creating an opening into the building.

5. On or about October 10, 2018, WILLIAMS, GLOVER, MCCRAY,
NELSON, WADDY, and other co-conspirators known and unknown
removed multiple firearms from within the Firearms Exchange Gun
Range building. They abandoned the Hummer SUV in the area and
fled in the other vehicle.

6. On or about October 12, 2018, WILLIAMS drove to GLOVER’s
residence in Hamtramck, Michigan, where he picked up GLOVER.
WILLIAMS and GLOVER then drove together to the city of Detroit
where GLOVER picked up a duffle bag and placed it in their vehicle.
The duffle bag contained four firearms stolen from the Firearms
Exchange Gun Range in the above described incident.

7. On or about October 13, 2018, MCCRAY was located sitting in the
passenger seat of a vehicle in Detroit, Michigan, in possession of one
of the firearms stolen from the Firearms Exchange Gun Range in the

above described incident.
  

Se 2:¢%66-2018 nf GBawiKKBEEDO Na: 4h files 71073291 9 RagetD.bhbeihage 5 of 9

8. On or about October 13, 2018, NELSON possessed, at his residence in
Detroit, Michigan, one of the firearms stolen from the Firearms

Exchange Gun Range in the above described incident.

All in violation of Title 18, United States Code, Section 371.

COUNT TWO
18 U.S.C. § 922(j) — Possession of Stolen Firearm

D-1 Ajamion Williams
D-2 Jovonni Glover
D-3 Lorenzo McCray
D-4 Hal Nelson
D-5 Ryan Waddy

Between on or about October 10, 2018 to on or about October 13, 2018, in the
Eastern District of Michigan, Southern Division, the defendants, AJAMION
WILLIAMS, JOVONNI GLOVER, LORENZO MCCRAY, HAL NELSON, and
RYAN WADDY knowingly received and possessed at least one stolen firearm,
which had been shipped and transported in interstate and foreign commerce,

knowing and having reasonable cause to believe that the firearm was stolen, in

violation of Title 18, United States Code, Section 922(j).
  

Se 2:(@08:20185+]-GR3REKNBEECO NS: 2 FilecHO7/0224919 RagetD.PagelBage 6 of 9

COUNT THREE

18 U.S.C. § 922(g)(1) — Possession of a Firearm by a Prohibited Person
D-3 Lorenzo McCray

Between on or about October 10, 2018 to on or about October 13, 2018, in the
Eastern District of Michigan, Southern Division, the defendant, LORENZO
MCCRAY, knowing that he had been convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly possess and receive a
firearm, said firearm having been shipped and transported in interstate and foreign

commerce, in violation of Title 18, United States Code, Section 922(g).

COUNT FOUR
18 U.S.C. § 922(n) — Receipt of Firearm while under Indictment

D-2 Jovonni Glover

Between on or about October 10, 2018 to on or about October 13, 2018, in the
Eastern District of Michigan, Southern Division, the defendant, JOVONNI
GLOVER, knowing that he was then under indictment for a crime punishable by
imprisonment for a term exceeding one year, did willfully receive a firearm, which
had previously been shipped and transported in interstate and foreign commerce, in

violation of Title 18, United States Code, Section 922(n).
  

e 21 Aser- BOIS SA FGRRACKKBBEDECVA. 41 AiledOW024a9 PagedsD PagelbPage 7 of 9

COUNT FIVE

18 U.S.C. § 922(n) — Receipt of Firearm while under Indictment
D-4 Hal Nelson

Between on or about October 10, 2018 to on or about October 13, 2018, in the
| Eastern District of Michigan, Southern Division, the defendant, HAL NELSON,
knowing he was then under indictment for a crime punishable by imprisonment for
a term exceeding one year, did willfully receive a firearm, which had previously
been shipped and transported in interstate and foreign commerce, in violation of

Title 18, United States Code, Section 922(n).

FORFEITURE ALLEGATION
(18 USS.C. § 924(d), 28 U.S.C. § 2461(c))

L, The allegations contained in Counts One through Four of the
-Indictment are hereby incorporated by reference for the — of alleging
forfeiture pursuant to the provisions of Title 18, United States code, Section 924(d)
together with 28 United States Code, Section 2461(c).

De As a result of the violations charged in Counts One through Three of
the Indictment, the defendants, AJAMION WILLIAMS, JOVONNI GLOVER,
LORENZO MCCRAY, HAL NELSON, and RYAN WADDY shall, upon

conviction, forfeit to the United States any firearm(s) and ammunition involved in
e 2G954- 2B SUT SRRKAPBEBANS. 4d FH OHORHO? Saietp 2age!lbEy2 8 of 9

 
 

the offenses, pursuant to Title 18, United States Code, Section 924(d) together with

Title 28 United States Code, Section 2461(c).

 

 

THIS IS A TRUE BILL
s/Grand Jury Foreperson
GRAND JURY FOREPERSON
MATTHEW SCHNEIDER
United States Attorney
s/Matthew Roth
| MATTHEW ROTH

Chief, Major Crimes Unit
Assistant United States Attorney

s/Jihan Williams
JIHAN WILLIAMS
Assistant United States Attorney

s/Andrew R. Picek
ANDREW R. PICEK
Assistant United States Attorney

Date: July 2, 2019
